CRAIN, Judge.
Glen Paul Cedotal and Chris Cedotal (ap-pellees) filed a motion to dismiss this appeal from the denial of a preliminary injunction on the ground that the matter is moot.
The Louisiana State Licensing Board for Contractors (appellant) applied for an injunction to halt construction of a building on the basis that the builders-defendants were not licensed contractors. The suit requested no other relief.
The trial court initially issued a temporary restraining order but then denied a preliminary injunction. A devolutive appeal was taken from the denial of the preliminary injunction.
It is uncontested that the building has been completed. Appellees now seek to have the appeal dismissed as moot. Appellant objects, mainly on the basis that dismissal of the appeal would hinder its ability to enforce the regulations relative to unlicensed contractors.
When an appeal is taken from an order denying injunctive relief and the act sought to be enjoined is accomplished pending appeal, the appeal will be dismissed as moot. Sobolewski v. Brown, 405 So.2d 1254 (La. App. 4th Cir.1981). In such a case, the appeal court cannot issue a meaningful de-cisión. Advisory opinions will not be rendered. Cox v. Watts, 329 So.2d 917 (La. App. 1st Cir.1976).
For the foregoing reasons, the motion to dismiss the appeal is granted. All costs of this appeal are assessed to appellant.